Filed 9/26/12


           IN THE SUPREME COURT OF CALIFORNIA
In re W.B., JR., a Person Coming     )
Under the Juvenile Court Law.        )
__________________________________   )
                                     )
THE PEOPLE,                          )
                                     )                             S181638
           Plaintiff and Respondent, )
                                     )                       Ct.App. 4/2 E047368
           v.                        )
                                     )                        Riverside County
W.B., JR.,                           )                    (Super. Ct. No. RIJ114127)
                                     )
           Defendant and Appellant.  )
 ___________________________________ )

                        ORDER MODIFYING OPINION AND
                       DENYING PETITION FOR REHEARING
THE COURT:
        The majority opinion is modified as follows.
        On page 55, footnote 14 in this case, filed on August 6, 2012, and appearing at 55
Cal.4th 30, is modified to read in its entirety:
        “As W.B.’s counsel noted at oral argument, a child’s Indian status cannot be
finally confirmed without input from the tribes. (See § 224.1, subd. (a); 25 U.S.C.
§ 1903(4).) But this fact does not expand ICWA’s duty of notice to all cases. Contact
with the BIA and tribes is required only if information produced by the initial inquiry
gives the court, social worker, or probation officer reason to know the minor is an Indian
child. (§ 224.3, subd. (c).) Section 224.3 imposes a duty to inquire about possible Indian
status; it does not obligate the court to confirm that status with the BIA and tribes in
every juvenile court case.”
        This modification does not affect the judgment.
        The petition for rehearing is denied.